Shaw, C. J.
The question in this case js hardly intelligible *402without reference to the plan.* That question is, what did the testator intend to devise to his wife, by the terms used in his will. All the rules of construction are designed to enable us to ascertain the intent of the testator ; and that intent, ascertained by a just construction of every part of the will, and its application to the lands, to which the terms of locality and description must apply, will afford a governing rule for ascertaining the extent of the particular devise. The general rules of construction are too well known and familiar to require repetition; and the particular descriptions, in different cases, vary so materially, that the decision upon one set of descriptive words seldom furnishes an authority for any other case.
The question in the present case is, whether the devise to the wife embraced the Page lot. It is contended for the wife, that it 'did, because that lot, though not named, lay west of the road. But a part of the estate lying west of the road was excepted, and whether the lot in question is embraced in the devise or the exception, must be ascertained from considering the whole will, and the situation of the different lots.
It will be observed, that the testator owned lands on the east side of the Shirley road ; that the Haynes place, and the Bennet place, as he purchased them, lay on both sides of that road. When therefore, he gave to his wife the Haynes place, *403so called, it became necessary to use some words, excepting that part of the Haynes place,' which lay on the east side of the road. It will also be perceived that the Pierce lot, which was also given to the wife, adjoined the Haynes lot, west of the road. The Page lot, which is the one in question, did not adjoin either the Haynes lot, or the Pierce lot. But it did adjoin the Bennet lot ; and it appears that the testator, soon after he purchased the Bennet lot, removed the fence, which separated that from the Page lot, which he before owned, and threw them together into one close, of which the Bennet lot constituted much the largest part, and that he ever after used them together as one pasture, to the time of his death. We think then, that when the testator gave the Haynes lot and the Pierce lot, specifically and by name, and then adding the words “meaning all west of the road, except,” &c., he did not mean to enlarge the devise to the Page lot, but intended to prevent the gift of the Haynes place from including that portion thereof, lying east of the road. Again, the exception out of the real estate which lies west of the road is this, “ except what land belongs to the Ben net place, so called.” It is r*ot land purchased of Bennet, but belonging to the Bennet place, so called. The testator had, by removing the fence, connected the Page lot with the Bennet lot, and used them as one enclosure. It may be considered, there fore, withput doing violence to the language, as belonging to the Bennet place, as that term was understood and used by the testator. At least this appears much more probable, than that the testator, after devising two lots, by name, on the west side of the road, intended to give another detached lot on the west side of the road, under words which, in their primary object at least, were intended to qualify the devise of the Haynes place, by limiting it to that part of the Haynes place, which lay on the west side of the road. Upon the whole will, the court are of opinion that the devise did not embrace the Page lot, and that the demandant therefore is not entitled to recover.

[[Image here]]